Citation Nr: 0309569	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  94-46 923	)	DATE
	)
	)  

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for left great toe 
injury residuals.  

2.  Entitlement to an evaluation in excess of 50 percent for 
the veteran's post-traumatic stress disorder for the period 
prior to May 6, 2002.  


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from August 1970 to August 
1974.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) which, in 
pertinent part, established service connection for chronic 
prostatitis, right spermatocele excision residuals, and 
umbilical hernia repair residuals; assigned noncompensable 
evaluations for those disabilities; denied service connection 
for left great toe injury residuals; and denied a compensable 
evaluation under the provisions of 38 C.F.R. § 3.324.  In 
February 1995, the RO increased the evaluation for the 
veteran's chronic prostatitis from noncompensable to 10 
percent and determined that the award rendered the veteran's 
claim for a compensable evaluation under the provisions of 38 
C.F.R. § 3.324 moot.  In May 1996, the RO increased the 
evaluation for the veteran's prostatitis from 10 to 20 
percent and denied service connection for post-traumatic 
stress disorder (PTSD).  In July 1996, the veteran's attorney 
noted the veteran's agreement with the 20 percent evaluation 
assigned for his prostatitis and expressly withdrew the issue 
of the evaluation for that disorder.  In December 1996, the 
RO granted service connection for PTSD and assigned a 10 
percent evaluation for that disability.  In June 1997, the 
Board remanded the issues of the veteran's entitlement to 
service connection for left great toe injury residuals and 
the evaluations for the veteran's right spermatocele excision 
residuals and umbilical hernia repair residuals to the RO for 
further action.  

In December 1997, the RO denied an increased evaluation for 
the veteran's PTSD.  In October 1998, the RO, in pertinent 
part, determined that the veteran had not submitted a 
well-grounded claim of entitlement to service connection for 
left great toe injury residuals; increased the evaluation for 
his PTSD from 10 to 50 percent; and effectuated the award as 
of August 27, 1997.  In May 2000, the veteran was afforded a 
video hearing before a Veterans Law Judge.  In August 2000, 
the Board determined that the veteran's claim of entitlement 
to service connection for left great toe injury residuals was 
not well-grounded; denied the claim; granted a 10 percent 
evaluation for the veteran's right spermatocele excision 
residuals; and denied both an increased evaluation for his 
PTSD and a compensable evaluation for his umbilical hernia 
repair residuals.  The veteran subsequently appealed to the 
United States Court of Appeals for Veterans Claims (Court).  

In February 2001, the Court vacated those portions of the 
Board's August 2000 decision which determined that the 
veteran's claim of entitlement to service connection for left 
great toe injury residuals was not well-grounded and denied 
both an evaluation in excess of 50 percent for the veteran's 
PTSD and a compensable evaluation for his umbilical hernia 
repair residuals; remanded those issues to the Board for 
application of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000); and 
dismissed the veteran's appeal from the denial of an 
evaluation in excess of 10 percent for his right spermatocele 
excision residuals.  

In May 2001, the veteran was informed that the Veterans Law 
Judge who had conducted his May 2000 personal hearing was no 
longer employed by the Board and he therefore had the right 
to an additional hearing before a different Veterans Law 
Judge.  In June 2001, the veteran's attorney informed the 
Board that the veteran did not want an additional hearing.  
In August 2001, the Board denied a compensable evaluation for 
the veteran's umbilical hernia repair residuals and remanded 
the issues of the veteran's entitlement to service connection 
for left great toe injury residuals and an increased 
evaluation for his PTSD to the RO for additional development 
of the record.  

In April 2002, the RO informed the veteran that James W. 
Stanley, his private attorney, was no longer authorized to 
represent individuals before the VA.  The veteran was 
notified of his right to select a new representative or to 
represent himself before the VA.  In February 2003, the RO 
granted a 100 percent schedular evaluation for the veteran's 
PTSD and effectuated the award as of May 6, 2002.  The 
veteran represents himself in the instant appeal.  

Preliminary review of the record reveals that the RO 
expressly considered and declined to refer the veteran's 
claim for an increased evaluation for his PTSD to the 
Department of Veterans Affairs (VA) Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2002).  That regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2002) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  


FINDINGS OF FACT

1.  The veteran's current left great toe metatarsophalangeal 
joint degenerative joint disease has been shown to be 
consistent with an inservice left foot injury or to have 
otherwise originated during active service.  

2.  Prior to May 6, 2002, the veteran's PTSD was shown to be 
productive of no more than occupational and social impairment 
with reduced reliability and productivity and difficulty in 
establishing and maintaining effective work and social 
relationships.  GAF scores of between 40 and 65 were 
advanced.  
CONCLUSIONS OF LAW

1.  Left great toe injury residuals including 
metatarsophalangeal joint degenerative joint disease were 
incurred during wartime service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303(d) (2002).  

2.  The criteria for an evaluation in excess of 50 percent 
for the veteran's PTSD for the period prior to May 6, 2002 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing the issues of service connection for left great 
toe injury residuals and the veteran's entitlement to an 
evaluation in excess of 50 percent for his PTSD during the 
period prior to May 6, 2002, the Board observes that the VA 
has secured or attempted to secure all relevant VA and 
private medical records to the extent possible.  There 
remains no issue as to the substantial completeness of the 
veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2002).  The 
veteran has been afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran was afforded hearings before both VA 
hearing officers and a Veterans Law Judge.  The hearing 
transcripts are of record.  Any duty imposed on the VA, 
including the duty to assist and to provide notification, has 
been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


I.  Left Great Toe

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

At a September 1993 VA examination for compensation purposes, 
the veteran complained of intermittent left great toe pain 
which was exacerbated by wearing heavy work boots.  He 
reported that he had fractured his left great toe in 1971 
when his foot was caught between two Coast Guard boats.  
Contemporaneous X-ray studies of the left foot revealed mild 
first metatarsophalangeal joint degenerative joint disease 
changes.  The veteran was diagnosed with left great toe 
fracture residuals with degenerative changes.  

At a September 1994 hearing before a VA hearing officer, the 
veteran testified that he had sustained a left great toe 
fracture when his left foot was crushed between two Coast 
Guard vessels in 1971 while he was stationed at the Michigan 
City, Indiana, Coast Guard facility.  He stated that he had 
been seen at that time by a private contract physician as the 
Coast Guard had no medical personnel at the Michigan City 
facility.  He used crutches to walk for eight to nine weeks 
and was placed on light duty.  The veteran acknowledged that 
he had not mentioned his left great toe injury at his 
physical examination for service separation.  

An October 1997 written statement from [redacted]

indicates that he served with the veteran at the Michigan 
City, Indiana, Coast Guard facility.  He witnessed an 
incident in which the veteran's left foot was caught between 
two Coast Guard boats and injured.  Mr. [redacted]
 could not 
recall the nature of the veteran's injury.  

At a July 1998 hearing before a VA hearing officer, the 
veteran reiterated that he had injured his left foot when it 
was crushed between two Coast Guard vessels.  He testified 
that he had been examined by a Coast Guard contract 
physician.  The doctor had X-rayed his left foot and 
identified multiple left great toe fractures.  The veteran 
conveyed that his left great toe fracture residuals were 
productive of chronic limitation of motion of the digit.  

At an August 1998 VA examination for compensation purposes, 
the veteran reported that he sustained a left great toe 
fracture during active service.  His foot had been put in a 
cast and he was given crutches to use for a brief period of 
time.  The examiner commented that he was "unable to find a 
direct reference to the patient's left great toe injury" in 
his claims file.  Contemporary X-ray studies revealed 
findings consistent with left great toe metatarsophalangeal 
joint articulation degenerative joint disease.  An impression 
of right and left metatarsophalangeal articulation 
degenerative joint disease was advanced.  The VA physician 
commented that:

The patient has chronic disability of the 
left great toe.  I am unable to 
definitely relate it to military service 
based on the patient's records.  However, 
the patient indicates that this was the 
site of an injury and this toe has 
degenerative changes that outstrip those 
on the right side.  I am unable to see, 
however, X-ray findings that would 
indicate evidence of a healed fracture.  

At the May 2000 video hearing before a Veterans Law Judge, 
the veteran reiterated that he had sustained a left foot 
injury during active service when two boats crushed his foot.  
He testified that he continued to experience chronic left 
foot symptoms.  

A November 2000 physical evaluation from Kenneth M. 
Rosenzweig, M.D., conveys that the veteran presented a 
history of an inservice left great toe fracture.  Dr. 
Rosenzweig opined that:

... it appears that the findings in the 
left great toe are consistent with a 
previous history of trauma as related by 
[the veteran] and that the osteoarthritic 
changes consistent with hallux rigidus 
could have been precipitated by that 
traumatic event years ago.  ...  With 
reasonable medical certainty, it appears 
that he has advanced changes in the left 
great toe and the MTP joint which have 
left him with joint narrowing, osteophyte 
formation, and limited motion clinically.  
It appears to be asymmetrical to the 
involvement in the right foot, which 
would lend to the theory that this may 
have been traumatically induced and not 
just degenerative which we would expect 
to be bilateral.  

A July 2002 written statement from the National Archives 
indicates that it possessed Coast Guard records that may be 
relevant to the veteran's claim.  However, the documentation 
had not been indexed and there were no resources available to 
make a search for entries pertaining to the veteran.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran's service medical records make no reference to a 
left great toe or other left foot injury.  Repeated attempts 
to obtain the veteran's Coast Guard unit records have been 
unsuccessful through no fault of the veteran.  While service 
documentation which could potentially support the veteran's 
assertions as to the inservice occurrence of a left great toe 
injury has been identified by the National Archives, it 
cannot be retrieved.  The VA and private clinical 
documentation of record does establish that the veteran 
exhibits left great toe degenerative changes consistent with 
his subjective history of left foot trauma.  Indeed, both the 
VA examiner at the August 1998 VA examination for 
compensation purposes and Dr. Rosenzweig relate that, while 
there is no clinical or radiological findings consistent with 
a left great toe fracture, the veteran's current left great 
toe metatarsophalangeal degenerative joint disease is 
consistent with a history of prior injury in that digit.  
Upon resolution of reasonable doubt in the veteran's favor, 
the Board concludes that service connection is now warranted 
for left great toe injury residuals including 
metatarsophalangeal degenerative joint disease.  



II. PTSD

A.  Historical Review

The report of a May 1995 VA examination for compensation 
purposes states that the veteran was working at the RO and 
living in furnished housing while a participant in the 
"CWT" program.  He was diagnosed with mild to moderate 
PTSD.  In December 1996, the RO granted service connection 
for PTSD and assigned a 10 percent evaluation for that 
disability.  

A July 1998 VA hospital summary conveys that the veteran 
participated in an inpatient PTSD treatment program.  The 
veteran was diagnosed with PTSD, a depressive disorder, and a 
history of cocaine abuse in remission.  A Global Assessment 
of Functioning (GAF) score of 45 was advanced.  In October 
1998, the RO increased the evaluation for the veteran's PTSD 
from 10 to 50 percent and effectuated the award as of August 
27, 1997.  In February 2003, the RO increased the evaluation 
for the veteran's PTSD from 50 percent to 100 percent and 
effectuated the award as of May 6, 2002.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  A 50 percent 
disability evaluation is warranted for PTSD which is 
productive of occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting herself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  

A September 1997 VA hospital summary states that the veteran 
complained of recurrent Coast Guard-related nightmares and 
intrusive thoughts; associated severe sleep disturbance; 
ongoing depression; and panic symptoms.  He reported that he 
was employed on a full-time basis as a file clerk at the 
North Little Rock, Arkansas, VA Medical Center (VAMC) and 
lived by himself.  The veteran was diagnosed with PTSD, a 
probable mood disorder, and a history of substance 
abuse/dependence.  A GAF score of 65 was advanced.  

At an October 1997 VA examination for compensation purposes, 
the veteran complained of nightmares, sleep impairment, 
anxiety, and depression.  He reported that he had worked in 
the North Little Rock, Louisiana, VAMC's file room for 
approximately two years; lived alone; and spent time shooting 
pool at the VA Recreation Hall.  On examination, the veteran 
exhibited a mildly depressed mood; an appropriate affect; 
logical and tight thought processes and associations; and no 
evidence of hallucinations or delusions.  A GAF score of 55 
was advanced.  

An April 1998 VA personnel record notes that the veteran was 
reported to have used insulting, abusive, and obscene 
language towards fellow employees and smoked cigarettes in 
unauthorized areas.  A May 1998 Counseling Record-Personal 
Information (VA Form 28-1902) reflects that the veteran 
reported being employed as a file clerk on a full- time 
basis.  In an undated VA Vocational Rehabilitation Evaluation 
Questionnaire, the veteran stated that he worked for the VA.  
He believed that his service-connected PTSD and prostatitis 
did not impair his ability to work.  An undated Counseling 
Record - Narrative Report (VA Form 28-1902b) reiterates that 
the veteran worked as a file clerk at the VAMC on a full-time 
basis.  

A July 1998 VA treatment record states that the veteran was 
receiving inpatient treatment for his PTSD; had limited 
social functioning; avoided family and friends; and had a GAF 
score of 40.  A July 1998 VA hospital summary indicates that 
the veteran participated in a inpatient PTSD program.  A GAF 
score of 45 was advanced.  

At a July 1998 hearing before a VA hearing officer, the 
veteran testified that he experienced increased nightmares 
and flashbacks; irritability; social isolation; a very poor 
short-term memory; and a lack of energy secondary to his 
prescribed medication.  He reported that he had been 
reprimanded at his employment for cursing at a fellow VA 
employee; sleeping on the job; and other infractions.  In a 
November 1998 written statement, the veteran's attorney 
advanced that the clinical record supported assignment of a 
70 percent evaluation for the veteran's PTSD.  

An April 1999 VA mental health clinic treatment record states 
that the veteran reported doing well in his VA employment and 
interaction with his fellow employees.  Treating VA medical 
personnel reported that the veteran exhibited a neutral mood; 
an appropriate affect; logical and goal-oriented thoughts; 
and normal memory and concentration.  A GAF score of 59 was 
advanced.  
At a July 1999 VA examination for compensation purposes, the 
veteran complained of recurrent nightmares and intrusive 
thoughts about his military experiences; social isolation; 
suicidal ideation; and a lack of energy associated with his 
prescribed medication.  The veteran reported that he was 
divorced and had worked for the VA for five years.  The VA 
examiner observed that the veteran appeared rather dysphoric 
and had a "definite air of intensity about him."  On 
examination, the veteran exhibited a depressed mood; an 
appropriate affect; logical and tight thought processes; and 
no gross memory impairment or evidence of either 
hallucinations or delusions.  A GAF score of 49 was advanced.  

VA clinical documentation dated in September and October 1999 
relates that the veteran was recently promoted to a 
supervisory position which required that he work from 3 P.M. 
to midnight.  The veteran reported that he experienced many 
job-related problems including irritability and shouting 
directed at his subordinates; a short attention span; a 
serious mood; and a lack of energy.  He clarified that he 
wanted to obtain a position in which he could work alone.  
The veteran was observed to have a "down/depressed mood;" a 
blunted affect; a negative attitude; and logical speech and 
goal-directed thought.  Treating VA medical personnel 
observed that the veteran was not unable to work, but rather 
was in an unsuitable supervisory position which should be 
changed.  A GAF score of 50 was advanced.  

At a May 2000 video hearing before a Veterans Law Judge, the 
veteran testified that he experienced intrusive thoughts; 
social isolation; difficulty interacting with his co-workers; 
and impaired sleep.  He reported that he remained employed as 
a lead file clerk at the North Little Rock, Louisiana, VAMC.  

An October 2000 VA treatment record states that the veteran 
complained of increased depression since being diagnosed with 
diabetes mellitus.  The veteran was observed to have a 
neutral mood; a constricted affected; "OK" memory and 
concentration; and no psychotic symptoms.  A GAF score of 51 
was advanced.  

A December 2000 VA treatment record notes that the veteran 
had a GAF score of 53.  VA clinical documentation dated in 
April 2001 indicates that the veteran reported being recently 
diagnosed with diabetes mellitus and experiencing an 
associated increase in his PTSD symptoms.  On examination, 
the veteran exhibited an anxious mood; a constricted affect; 
"OK" memory and concentration; and no psychotic symptoms.  
A GAF score of 45 was advanced.  

A February 2002 VA treatment record states that the veteran 
was given a GAF score of 41.  An April 2002 VA treatment 
record relates that the veteran notes that the veteran 
complained of depression and being overwhelmed by his recent 
diagnosis of diabetes mellitus.  A GAF score of 41 was 
advanced.  

The Board has reviewed the evidence of record including the 
veteran's testimony and written statements on appeal.  Prior 
to May 6, 2002, the veteran's PTSD was repeatedly shown to be 
manifested by recurrent nightmares and thoughts; anxiety; 
depression; logical and tight thought processes; and no gross 
memory impairment or evidence of hallucinations or delusions.  
He was assigned GAF scores of between 40 and 65.  The veteran 
reported having some difficulties in his employment.  
However, he was able to secure and hold a long-term and 
full-time position as a file clerk at the VAMC albeit with 
some reprimands secondary to his improper behavior.  Further, 
he was eventually promoted to a supervisory position.  While 
that position was subsequently found to be unsuitable for 
him, treating VA medical personnel specifically determined 
that the veteran was able to continue his long-term 
employment.  Similarly, there is no objective evidence of 
significant social impairment.  Such findings do not 
establish the presence of occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; and an 
inability to establish and maintain effective relationships.  
In the absence of such impairment, the Board concludes that 
the 50 percent evaluation adequately reflected the level of 
disability associated with the veteran's PTSD prior to May 6, 
2002.  


ORDER 

Service connection for left great toe injury residuals 
including metatarsophalangeal joint degenerative joint 
disease is granted.  

An evaluation in excess of 50 percent for the veteran's PTSD 
during the period prior to May 6, 2002 is denied.  



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

